DETAILED ACTION
This Office Action is in reply to Applicants response after non-final rejection received on May 30, 2022.  Claim(s) 1-20 is/are currently pending in the instant application.  The application claim priority to Japanese applications JP2019-158569 with a filing date of August 30, 2019 and JP2019-086467 with a filing date of April 26, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amendments to claims 1, 13, and 17-20 in the response on 05/30/2022.  Claim 3 has been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 2, and 4-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of evaluating images which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 17 and product Claim 20.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
for each image of a plurality of images that are posted to a social media platform: 
retrieving the respective image; 
retrieving respective image information for the respective image; 
retrieving a respective reaction count for the respective image, the respective reaction count being a number of reactions from users of the social media platform to the respective image; 
calculating a respective evaluation value for the respective image, wherein: 
the respective evaluation value for the respective image is determined based on a comparison between the respective reaction count for the respective image and a highest reaction count, the highest reaction count being a number of reactions from users of the social media platform to a first image in the social media platform; and 
forming a respective set of one or more parameters, including the respective image and/or the image information for the respective image; 
training a neural network using a plurality of sets of one or more parameters, corresponding to the plurality of images, to correlate the one or more parameters to evaluation values, the training includes:
extracting features from a convolutional layer of the neural network; and
using the extracted features as inputs to an output layer that generates the evaluation values; and 
storing the trained neural network in a database for subsequent use in generating predicted evaluation values for new images, wherein the trained neural network is configured to:
in accordance with receiving, by the server system from a terminal apparatus a second image and an instruction to evaluate the second image:
apply the trained model to generate a first evaluation vale corresponding to the second image; and
transmit, by the server system to the terminal apparatus, the first evaluation value.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Retrieving an image with image information, retrieving a reaction count, calculating a value, and evaluating a second image with a first value and transmitting the value recites concepts performed in the human mind. But for the “training a neural network” and “storing the trained neural network in a database” language, the claim encompasses a user viewing an image with a reaction count, analyzing the image data and image parameters and forecasting reactions of other images in his/her mind. The mere nominal recitation of a trained neural network and database does not take the claim out of the mental processing grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more processors, memory, and one or more programs stored in memory to be executed by the one or more processors in Claim 17 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors, memory, and a display in Claim 20 appears to be just software.  Claims 17 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite one or more processors and memory storing one or more programs for execution by the one or more processors (Claim 1) one or more processors, memory, and one or more programs stored in memory to be executed by the one or more processors (claim 17) and/or non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors, memory, and a display (Claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the recited hardware elements only exist in the preamble statements of each respective claim and are not positively recited in the body of the claim.  For this reason, the claims do not even pass the Bilski.  Therefore claims 1, 17, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification Page 14, lines 26-29 about implantation using general purpose or special purpose computing devices [Examples of the terminal apparatus 1 include a mobile phone, a camera, a video camera, a tablet, a notebook computer, and a smartphone.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 17, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2, and 4-16 and 18-19 further define the abstract idea that is present in their respective independent claims 1, and 17 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-16 and 18-19 are directed to an abstract idea.  Thus, the claims1-20 are not patent-eligible.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the trained model" in claim 1 (page 4, line 1).  There is insufficient antecedent basis for this limitation in the claim.

Similarly, claims 17 and 20 suffer the same deficiency on pg. 7, line 5 and pg. 8, line 24, respectively.

Response to Arguments
The Applicant acknowledges the arguments submitted on May 30, 2022.  The arguments are not persuasive to the Examiner.  The arguments (remarks) begin on page 9 of the response.  The arguments with respect to the rejection under 35 U.S.C. § 101 begin on remarks pages 10-11.  The arguments start with Step 2A Prong One with the argument that the amended claims include training a neural network including training where features are extracted from a convolutional layer of the neural network and used at an output layer to generate evaluation values.  The argument continues arguing applying the trained model to generate an evaluation value for a second image which transmits the evaluation value of the second image.  The argument concludes that the amended steps cannot be performed in the human mind.  

The Examiner does not find the arguments persuasive.  First, the neural network is generic machine learning being applied on generic computer hardware.  It’s not more than applying a computer as a tool to perform the otherwise abstract idea.  Second, the arguments point out that the trained model is generating an evaluation value, however the claims have been amended and there is not more model.  The amendments have moved away from the model and are using the neural network, both of which are simply being applied on generic computer hardware.  Further, the claim limitations do not include any computer hardware but for the “processor” and “memory storing one of more programs” which are included in the preamble which is not provided weight with respect to the claim body.  In this case the lack of computer hardware in the claim body means the claims would not even pass Bilski when evaluated with respect to 35 U.S.C. § 101.

The arguments continue (remarks pages 11-12) with Step 2A Prong Two where the Applicants argue that the exception is integrated into a practical application because the pending claims recite a technical solution to a technical problem of determining which images posted to a social media platform are most valuable to users.  The Applicants further cite the specification “[u]sers who care about image appeal often capture multiple photographs as candidates for social media platform posts, and then post carefully selected photographic images from among the candidates. [U]sers [may] also… request a friend to evaluate which photographic image is appealing in a group of photographs.” However a system for evaluating images that are to be posted to a social media platform is not known.  The Applicants argue that the claim as a whole integrates the judicial exception into a practical application because they recite a combination of additional elements that impose meaningful limits on the exception which are more than “a drafting effort designed to monopolize the exception”.

The Examiner is not persuaded by the arguments.  The Examiner does not find the determination of images to be posted to social media being the most valuable to be a technical problem.  Further, the solution only appears to be technical based on the application of a computer as a tool to perform the otherwise abstract idea.  The steps including retrieving an image with image information, retrieving a reaction count, calculating an evaluation value, and estimating a reaction count to a second image based on the first image evaluation is not more than a concept performed in the human mind.  The mere addition or a processor, memory, and neural network is simply using a computer as a tool to perform the otherwise abstract idea.  The application is a generic computer and generic and well known machine learning techniques is not sufficient to meaningfully limit the claim limitations. 

The arguments continue (remarks page 13) with the position that there are tens of thousands of “mental processes” and virtually none of them are related to systems for evaluating images to be posted on social media.  Within the subset of evaluating images, non but the inventor here has a system that includes all of the claim features which satisfies the requirement to “impose a meaningful limit on the judicial exception”.  The arguments take this position to argue that the judicial exception has been integrated into a practical application. 

The Examiner is not persuaded by the Applicants argument.  The concepts performed in the human mind include observation, evaluation, judgement and opinion.  It’s completely within reason that a user and view and image, collect the image information, receive a reaction count, evaluate the image compared to highest reaction count, view a second image, and estimate or judge how the image will be liked or evaluated.   The simple addition of a generic computer to perform the steps is not indicative of a practical application. 

Next, the arguments (remarks page 13) move to Step 2B where the argument includes that the claims include “significantly more” than the judicial exception.  The Applicants argue that the additional elements recite an improved computer system that trains a neural network.  Thus, the claimed combination of elements recited in the claims represents “improvements [that are] are than well-understood, routine, conventional activity previously known in the industry” and therefore eligible under step 2. 

The Examiner does not agree with the arguments.  The combination of elements does not represent improvements but rather is simply using generic and well known computer hardware and well known machine learning techniques as tools to perform the otherwise abstract idea.  This does not integrate the idea into a practical application. 

The arguments conclude with the rejection under 35 U.S.C. § 102(a)(2).  The Applicants state that the amendments to the claims are not taught by the reference of Haneda.  The Examiner agrees with the arguments, that the amendments to the claims are sufficient to overcome the rejection. 

In summary, the rejection under 35 U.S.C. § 102(a)(2) has been withdrawn.  The rejection under 35 U.S.C. § 101 still stands.  The claims are not in condition for allowance at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           August 31, 2022